Exhibit 10.1

 

THIRD AMENDMENT TO
CRUDE OIL PURCHASE AGREEMENT

 

This Third Amendment to Crude Oil Purchase Agreement (“Amendment”) is entered
into between Resolute Natural Resources Company, LLC (“Resolute”) and Western
Refining Southwest, Inc. (“Western Southwest”).  Navajo Nation Oil and Gas
Company (“NNOGC”) acknowledges and consents to this Amendment as set forth
below.

 

WHEREAS, Resolute and Western Southwest entered into a Crude Oil Purchase
Agreement dated July7, 2014, which was previously amended by an Amendment to
Crude Oil Purchase Agreement dated December 31, 2014 and Amendment to Crude Oil
Purchase Agreement dated December 8, 2015 (as amended, the “Agreement”); and

 

WHEREAS, Resolute and Western Southwest desire to amend the Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Resolute and Western Southwest hereby agree as
follows:

 

 

1.

The section of the Agreement entitled “Term” shall be amended and restated as
follows:

 

 

This Agreement shall commence on the Effective Dates as set forth in the
Agreement and continue until April 30, 2017, and thereafter on a month-to-month
basis unless and until terminated by either Party with ninety (90) days prior
written notice of termination.  The period during which the Agreement is in
effect shall be referred to as the “Term.”

 

 

2.

Effective May 1, 2016, the first paragraph of the Section the Agreement entitled
“Price” shall be amended and restated as follows:

 

 

The first 6,000 barrels per day of Product sold pursuant to this Agreement shall
be priced at the NYMEX trading days average for the current (delivery) calendar
month less a discount of $7.50 per barrel.  

 

Any volumes of Product sold pursuant to this Agreement in excess of 6,000
barrels per day shall be priced at the NYMEX trading days average for the
current (delivery) calendar month less a discount of $5.50 per barrel.

 

 

3.

All capitalized terms used but not defined in this Amendment shall have the
meanings given to such terms in the Agreement.  Except as expressly amended
hereby, all terms and conditions contained in the Agreement shall remain in full
force and effect without amendment.  If and to the extent that any terms and
conditions of this Amendment are in conflict with any terms and conditions of
the Agreement, this Amendment shall govern and prevail.

 




 

--------------------------------------------------------------------------------

 

AGREED to be effective as of May 1, 2016.

 

WESTERN REFINING SOUTHWEST, INC.

 

RESOLUTE NATURAL RESOURCES COMPANY, LLC

 

 

 

/s/ Mark J. Smith

 

/s/ James M. Piccone

   Mark J. Smith

 

   James M. Piccone

   President – Refining and Marketing

 

   President

   Date: 05/06/2016

 

   Date: 05/09/2016

 

 

 

 

 

 

 

 

 

 

 

 

Navajo Nation Oil and Gas Company, a/k/a Navajo Nation Oil & Gas Company, Inc.
(“NNOGC”) hereby acknowledges and consents to this Amendment.

 

 

 

Navajo Nation Oil and Gas Company

 

 

 

 

 

/s/ Louis Denetsosie

 

 

   Louis Denetsosie

 

 

   CEO & President

 

 

   Date: 05/08/2016

 

 

 

 

 

 

2

 